DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s “Response to Amendment and Reconsideration” filed on 07/06/2022 has been considered.        
	Applicant’s response by virtue of amendment to claim(s) 8-11,13-18, 20 has NOT overcome the Examiner’s rejection under 35 USC § 101.    
	Claim(s) 1, 2, 6-11, 13-15, 20 are amended. 
	Claim(s) 5, 12, and 19 are cancelled. 
	Claim(s) 1-4, 6-11, 13-18, 20 are pending in this application and an action on the merits follows.
	Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 07/06/2022 is being considered by the examiner.
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
		 
	Claims 1-4, 6-11, 13-18, 20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more and thus do not satisfy the criteria for subject matter eligibility.
	Step 1
	Claims 8 and 20 are drawn to a method and machine. These are categories, which is a statutory category of invention. Thus, claim(s) fall(s) in two of the three statutory categories of invention.
	Step 2A Prong One: Yes
	Independent claims 8 and 15 substantially recites the limitations: 
The claim 8 concepts is direct to establish a target object and rack space location/coordinates in a closed space to determine if an item was picked or placed using coordinates in a three-dimensional cartesian perspective, which falls into the grouping of Certain Methods Of Organizing Human Activity such as Fundamental Economic Practices or commercial or legal interactions (business relations) or Principles and Managing Personal Behavior or Relationships or Interactions Between People (following rules or instructions). For example, the limitations above allow establish a coordinates to decide if the coordinates intersects, and based on write goods and quantities information and permed payment if data is not long acquired. 
In addition, claim 15 is similar versions of claim 8, and thus recite an abstract idea, and the analysis must therefore proceed to Step 2A Prong Two.
Accordingly, claims 1-4, 6-11, 13-18, 20 recite an abstract idea. 
	Step 2A Prong Two: No
Besides the abstract idea, claims 8 and 20 recite additional elements: 
Claims 8 and 15: “3D image acquisition device: 3D image sensor”;
Claims 15: “processor” and “memory”;
Examiner does not believe the current claimed invention integrates the recited judicial exception identified under Step 2A Prong One into a practical application because the image is being acquired, which is considered nothing more than receiving data. Although the coordinates are estabilished in the rack and hands of the target object in order to determine a picked and placed event, it is coordinates/points that are established and intersected, and it is just a mathematical technique.  Also, adding data to a shopping list and calculate a fees are nothing more than just write data, and compute basic math calculation. Therefore, the additional elements merely describe how to generally “apply” the abstract idea in a generic or general-purpose computer. Even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application and the claim 8 is directed to the judicial exception.
	In addition, clam 15 is similar versions of claim 8, and thus do not integrate the recited judicial exception into a practical application and the claims 8 and 15 are directed to the judicial exception, and the analysis must therefore proceed to Step 2B.
	Accordingly, under Step 2A (prong 2), claim(s) 1-4, 6-11, 13-18, 20 does not integrate the identified abstract idea above into a practical application, do not impose any meaningful limits on practicing the abstract idea, therefore, the claims are thus directed to an abstract idea.	
	Step 2B: No
The additional elements listed above on Step 2A (Prong 2) when considered both individually and in combination amount to no more than the mere instructions to apply the abstract idea using generic computer components; therefore, the claims are ineligible because the claims are directed to a judicial exception. Further, the applicant’s originally-filed specification does not go into any details about any special features relating to the claimed additional elements; therefore, the computer components are constructed as generic computer components that performs well-understood, routine, conventional activities]’ previously known in the industry, ¶34 server;
In addition, the court found that using a machine on its ordinary capacity, in other words, invoking a machine merely as a tool to perform an existing process do not add significantly more to the abstract idea because it is simply applying the abstract idea in a computer such as the abstracted idea listed above applied in the generic computer component(s) also listed above. In addition, the court also found “claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not provide an inventive concept. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015).
	Further see, MPEP 2106.05(a)(I), examples that the courts have indicated may not be sufficient to show an improvement in computer-functionality:
ii. Accelerating a process of analyzing audit log data when the increased speed comes solely from the capabilities of a general-purpose computer, FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016); 
	Further, see MPEP 2106.05(d)(II), computer functions recognized by the court as well-understood, and conventional functions when they are claimed in a merely generic manner or as insignificant extra-solution activity: 
 “i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added))”; 
iii. Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); 
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;
	Further, see MPEP 2106.06(f)(1), the additional elements recognized by the courts to be mere instructions to apply an exception, because they recite no more than an idea of a solution or outcome:
Remotely accessing user-specific information through a mobile interface and pointers to retrieve the information without any description of how the mobile interface and pointers accomplish the result of retrieving previously inaccessible information, Intellectual Ventures v. Erie Indem. Co., 850 F.3d 1315, 1331, 121 USPQ2d 1928, 1939 (Fed. Cir. 2017); 
	Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and thus, no indication that the claims include inventive concept.  
	Dependent claims 9-11, 13-14, 16-18, 20 do not add “significantly more” to the eligibility of claims 8 and 15 and recite a more complex abstraction executed on a generic computer using well-understood, routine, and conventional activity.  Even when considered as an ordered combination, these dependent claims do not add significantly more than when considered individually.
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim(s) 1-2, 5, 7-9, 12, 14-16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zalewskiet al. (US 2020/0126370 A1hereinafter Zalewski) in view of Vacha et al. (US 20170223802 A1, hereinafter Vacha), and further in view of Muramatsuet al. (US 20180089725 A1, hereinafter Muramatsu), and Nanda et al. (US 20190025852 A1, hereinafter Nanda).	
	Regarding claim(s) 1, 8, and 15 Zalewski discloses:
	A target positioning system, comprises: a image acquisition device that acquires at least one frame of image in real time, wherein the image comprises all or part of images of at least one target object, the image acquisition device comprises at least one image sensor disposed at a top of a closed space, wherein a field of view of the at least one image sensor, and at least one shelf is disposed in the closed space, the at least one shelf comprises at least one rack, and at least one goods is placed on the at least one rack; (¶745) one or more camera that identifies Jack [target object]; Figure 53 also discloses Jack, the field of view of overhead camera, the shelf in the store facility [closed space], a whole shelf with shelves stacked one above [rack] holding products; 
	a user identification system that identifies identity information of a target object in the closed space; (¶745) discloses user tracking can be used to differentiate between the identities of the users; Figures 53-54 such as Jack and Jill ¶¶745-747; further see (¶209); 
	a goods perception system that senses picking and placing states of each goods in real time, and in response to determining that any goods is taken away or placed back, acquires a type and quantity of the goods that is taken away or placed back; (¶149) if the user interaction causes the item to be taken from the shelf , add the item to an electronic shopping cart; (¶194) the interaction data is configure to identify the type of item shopping cart determine which items have been taken  by the use receive interaction data with the specific item; wherein interactions are (¶745) camera and weight sensor data identifies when an item is lift and Jack is the one that is extending his arm into the shelf; (¶225) count of inventory on a shelf can be calculated by dividing the total weight by the known individual weight of the item associated with that shelf;
	a shopping user judgment system that determines an identity of the target object that takes or puts back goods according to the identity information of the target object and a real-time position of the target object; (¶745) discloses one or more camera that identifies Jack is the one extending his arm into the shelf for the item, (¶747) for example, of Figure 54 Jack is reaching in and interacting with product J. Jill, who is separated by a distance D2, is simply pointing toward the direction of product J. (¶475) User tracking can be used to differentiate between the identities of the users, (¶476) so as to identify the item as selected by the user;
	a shopping information recorder that generates at least one shopping database according to the identity information of the target object, and (¶188-190) sensor image detect the presence of a use and identify the user, items are add to the electronic shopping cart of the user having an online account, therefore shopping database is generated according to user indent information;
	records a type and quantity of at least one goods taken by the target object; and (¶¶197-196) item is added to the shopping cart of the user, determine which item has being take, and price;
	a settlement system that settles a fee for the target object according to the type and quantity of all goods in the shopping database of the target object in response to determining that the at least one 3D image sensor has finished acquiring real-time 3D images of the target object. (¶197) the server processes that an electronic charge to a payment service of the user for the item upon confirming that the user has left store or has exited the store; note: therefore, it is determine that image the user is no longer need since the customer left the store;
	Zalewski discloses on Figure 53 overhead cameras; however, does not disclose “covers a whole bottom surface of the closed space” 
	Vacha disclose: (¶13) one or multiple ceiling mounted cameras may cover a whole room, office, floor space.
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify Zalewski to include the above limitations as taught by Vacha, in order to locate/track persons in a space, (see: Vacha, ¶13).
	Zalewski discloses a target coordinate generator in a data processing equipment, that establishes a coordinate system in the closed space, and acquires coordinates or a group of coordinates of the target object in the coordinate system in real time according to the at least one frame of image, “position of the target object in response to determining an intersection between a coordinates of a rack space and a coordinates of a hand of the target object and any goods taken away or placed back at the same time”
 	Muramatsu discloses: (¶69-72) specify products coordinates, determination if the coordinates distance between the products and central coordinates where the face appears is less than a distance threshold, and if product is not returned to the shelf it is recorded in the virtual cart; 
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify Zalewski to include the above limitations as taught by Muramatsu, in order to keep the user from forgetting about products that were approached in actual stores, (see: Muramatsu, ¶11).
	Zalewski and Yamashita does not disclose 3D sensor, 3D image, and 3D coordinates;
	Nanda discloses: (¶39-40) RGB, depth, and coordinate system; 
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify Zalewski to include the above limitations as taught by Nanda, in order to provide a mechanism for measuring dimension, (see: Nanda, ¶1).
The “group of coordinates” is a duplication of the “coordinate”, to produce a predictable result; specifically, because Zalewski in view of Muramatsu discloses the coordinates. A group of coordinates is just a duplication of parts of what the Muramatsu is already doing. Therefore, a “group of coordinates” does not patentably distinguish the claimed invention from the prior art, as a mere duplication of parts has no patentable significance unless a new and unexpected result is produced, as in In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
	Regarding claim(s) 2, 9, 16 Zalewski discloses the overhead cameras; however, does not disclose wherein the 3D image acquisition device comprises: wherein each 3D image sensor comprises: a depth image sensor that acquires [synchronously acquiring claims 9 and 16] at least one frame of depth image of a target object; an RGB image sensor that acquires at least one frame of RGB image of the target object; and a 3D image integrator that combines a frame of depth image and a frame of RGB image acquired by the image sensor at a same time into a frame of 3D image. 
	Nanda discloses: (¶39-40) Each of the imaging stations 202-208 includes an image capture device (also termed an image sensor) 212-218, respectively, capable of capturing color data and depth data in a respective coordinate system. For example, each of the image sensors 212-218 is an RGB-D sensor that generates an RGB value and a depth value for each pixel in a coordinate system. In alternative examples, each of the imaging stations 202-208 includes a three-dimensional (3D) image sensor that provides depth data and a separate two-dimensional (2D) image sensor that provides color data. In such instances, the 2D image sensor is registered to the coordinate system of the partner 3D image sensor, or vice versa, such that the color data of each pixel is associated with the depth data of that pixel. While the image sensors 212-218 are described in examples as RGB-D sensors, the techniques herein may be implemented with any type of image sensor, whether still image camera or video capture device, whether 2D devices or 3D devices.
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify Zalewski to include the above limitations as taught by Nanda, in order to provide a mechanism for measuring dimension, (see: Nanda, ¶1).
	Regarding claim(s) 7 and 14, Zalewski discloses: 
	wherein the shopping information recorder comprises: a shopping database generator that generates a shopping database of the user according to identity information of the user when the identity of the user is identified; and (¶188-190) sensor image detect the presence of a use and identify the user, items are add to the electronic shopping cart of the user having an online account, therefore shopping database is generated according to user indent information; (¶149) if the user interaction causes the item to be taken from the shelf , add the item to an electronic shopping cart; (¶194) the interaction data is configure to identify the type of item shopping cart determine which items have been taken  by the use receive interaction data with the specific item; wherein interactions are (¶745) camera and weight sensor data identifies when an item is lift and Jack is the one that is extending his arm into the shelf; (¶225) count of inventory on a shelf can be calculated by dividing the total weight by the known individual weight of the item associated with that shelf;
	a shopping database updater that generates, when the goods are taken away, shopping information according to a type and quantity of the taken goods and the identity information of the user who takes the goods, and stores the shopping information in the shopping database of the user; wherein the shopping database updater is further configured to generate, when the goods are put back, return information according to a type and quantity of the put-back goods and the identity information of the user who puts back the goods, and delete the shopping information corresponding to the return information from the shopping database of the user.  (¶753) the electronic shopping cart of the user account will not be charged until the user has perform an action that is indicative of desiring to purchase the item. In this manner, the user can change his or her mind and leave the product back on the store shelf or some other area in the store before exiting; the network may be connected to the cameras that may be integrated and dispersed throughout different regions of the store. User identification can also be processed, to identify attributes of the user or specifically identify who the user is as mentioned above (¶745, 149); (¶778) whether the interaction data characterizes sensory output representing a shopper taking an item from a shelf or returning an item from a shelf;
	Claim(s) 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over  Zalewskiet, Vacha, Muramatsu, and Nanda combination as applied to claims 1, 8 and 15, and further in view of SASAKI (US 20200177859 A1) and Dal et al.(US 20190108396 A1, hereinafter Dal).
	Regarding claim(s) 3, 10, and 17, the combination discloses, specifically Muramatsu: 
	wherein the target coordinate generator comprises: a coordinate system builder that establishes the 3D coordinate system in the closed space by selecting any point in the closed space as an origin (¶69-72) specify products coordinates, determination if the coordinates distance between the products and central coordinates where the face appears is less than a distance threshold, and if product is not returned to the shelf it is recorded in the virtual cart;  
	The combination does not disclose “a parameter acquirer that acquires position parameters and color parameters of each pixel point of each frame of 3D image, wherein the position parameters are x, y and z, and represent coordinates of a pixel point in the 3D coordinate system; and the color parameters are r, g and b, and respectively represent intensities of three primary colors of the pixel point;” deriving a reference destination on the basis of the virtual space as illustrated in FIGS. 29 and 30 is selected. see coordinates on figures 29-30 – SASAKI discloses: ¶165 - acquiring a reference destination on the color map may involve saving the image reference vector map for the preceding frame along with the color map and acquiring the pixel position in the preceding frame as a reference destination on the basis of changes in the image reference vector for the same pixel, see figures 29-20;
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the combination to include the above limitation as taught by SASAKI, in order to provide a technique capable of generating a high-quality stereoscopic image with reduced delay in spite, (see: SASAKI, ¶5).
	The combination does not disclose the limitations below, however Dal discloses:
	setting an X axis and a Y axis in a horizontal direction, and setting a Z axis in a vertical direction ¶108 The 3-D models may be represented as a point cloud (e.g., a collection of three-dimensional points having x, y, and z coordinates) and/or as a mesh (e.g., a collection of triangles);
	a background remover that, in continuously acquired M frames of 3D images, upon determining that color parameters of N pixel points which belong to different 3D images and have the same position parameters are the same, and ¶107 - the upper row shows four color images of a boot on a table, while the lower row shows the depth maps corresponding to (e.g., captured contemporaneously or concurrently or substantially simultaneously with) the color images. 
	N is greater than 0.9*M and less than or equal to M, determines the N pixel points as background pixel points and removes the N background pixel points from the M frames of 3D images to obtain M frames of background-free 3D images; and a target coordinate calculator that obtains a set of position parameters of all pixel points in the M frames of background-free 3D images as the group of coordinates of the target object. ¶107 - The object of interest can be separated from the background by removing pixels that have a depth greater than a threshold (e.g., removing the blue pixels in the images shown in the bottom row of FIG. 3).
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the combination to include the above limitation as taught by Dal, in order to remove structures that are not of interest, (see: Dal, ¶29).
	Claim(s) 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zalewskiet, Vacha, Muramatsu, Nanda, SASAKI, and Dal combination as applied to claims 3, 10, and 17, and further in view of IIDA (US 20170116738 A1).
	Regarding claim(s) 4, 11, and 18, the combination, specifically Muramatsu discloses: 
	a sensor coordinate acquirer that acquires coordinates of a central point of the image sensor that acquires the frame of image in the coordinate system; (¶69-72) specify products coordinates, determination if the coordinates distance between the products and central coordinates where the face appears is less than a distance threshold, and if product is not returned to the shelf it is recorded in the virtual cart;  and Nanda discloses 3D (¶39-40);
	a relative coordinate acquirer that establishes a second coordinate system by using the central point of the image sensor as a second origin, and (¶69-72) specify products coordinates, determination if the coordinates distance between the products and central coordinates where the face appears is less than a distance threshold, and if product is not returned to the shelf it is recorded in the virtual cart;  
	The combination does not disclose: “acquires coordinates of each pixel point in the second 3D coordinate system from the 3D image; and”, “a coordinate corrector that calculates and corrects the coordinates of each pixel point of the 3D image in the 3D coordinate system according to the coordinates of the central point of the image sensor in the 3D coordinate system and the coordinates of each pixel point of the 3D image in the second 3D coordinate system, so as to obtain the position parameters of each pixel point.” 
	IIDA discloses: ¶¶63, 85 - obtains a plurality of captured images (images I000, I001, I002, and to I00N) of the measurement object 70, which are captured every when the conveyor 600 moves the measurement object 70 by the predetermined distance. The three-dimensional shape measurement system 2 known in the art calculates the profile (height information, or the Z coordinate) of an object part including one optical cutting line in each of the captured images. ¶85, 109 - the profile position correction unit 107 corrects the coordinates (X, Y) of an object part of an image including an optical cutting line using the position (X, Y, θ) of the mark 40 in the image, and combines the corrected coordinates (X, Y) with the height (Z coordinate) of the object part calculated by the range profile extraction unit 106, and stores these coordinates into the range image table 203;
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the combination to include the above limitation as taught by IIDA, in order to enable accurate measurement of the 3D shape of a measurement, (see: IIDA, ¶40).
Claim(s) 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over 
Zalewskiet, Vacha, Muramatsu, and Nanda combination as applied to claims 1, 8, and 15 and further, in view of Hahn et al. (US 10496953 B1, hereinafter Hahn), and in view of Gupta et al. (US 20160146614 A1, hereinafter Gupta).
	Regarding claim(s) 6, 13, 20, Zalewskiet discloses: 
	wherein the shopping user judgment system comprises: a goods information storage that stores a goods database comprising goods information of each goods; ¶801 – inventory level;
	a goods-to-user matching judger that determines that the goods match the user when the goods are taken from or placed on the rack and the user matches the rack at the same time. (¶745) discloses one or more camera that identifies Jack is the one extending his arm into the shelf for the item, (¶747) for example, of Figure 54 Jack is reaching in and interacting with product J. Jill, who is separated by a distance D2, is simply pointing toward the direction of product J. (¶475) User tracking can be used to differentiate between the identities of the users, (¶476) so as to identify the item as selected by the user;
	The combination does not disclose “a rack coordinate storage that stores a shelf coordinates and a rack coordinates, and acquires a coordinates of the rack space;”.
	Gupta discloses:¶21 store map database 130 includes…stores physical coordinates of each product. In one embodiment, such physical coordinates include a vertical coordinate, which may correspond to a shelf height where each product is displayed;
It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the combination to the above limitation as taught by Gupta, in order to identify products using computer image recognition techniques, (see: Gupta, ¶¶16).
The combination does not disclose “a rack-to-user matching judger that determines that a rack matches a user when there is an intersection between the coordinates of the rack space above the rack and a coordinate of a hand of the user; and” 
Hahn discloses:(35:1-10) coordinates in three-dimensional space for the gesture data 1308 may indicate where the hand 1302 is in terms of left to right, front to back and height above the shelf 1204., see figure 13;
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the combination to the above limitation as taught by Hahn, in order to monitor quantity or movement of users, inventory, or other objects within the facility, (see: Hahn, 1:20-30). 
The “group of coordinates” is a duplication of the “coordinate”, to produce a predictable result; specifically, because Zalewski in view of Muramatsu discloses the coordinates. A group of coordinates is just a duplication of parts of what the Muramatsu is already doing. Therefore, a “group of coordinates” does not patentably distinguish the claimed invention from the prior art, as a mere duplication of parts has no patentable significance unless a new and unexpected result is produced, as in In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Response to Arguments
	Applicant's arguments filed on 07/26/2022 have been fully considered.
	Regarding arguments related to the 35 USC 103, are moot in view of the new ground of rejection necessitated by the amendments.  	
	Regarding arguments related to the 35 USC 101, examiner disagree with applicant that claimed invention is not directed to abstracted idea. The claimed invention is directed to the abstracted idea of determine if an item was picked or placed using coordinates in a three-dimensional cartesian perspective, which is considered a human activity. Examiner disagree the claimed invention is direct to detecting features in real time, since the cameras are not positively recited. Using the term “by” on claim 8 does not make the 3D sensor positively recited. In addition, claim 15 is direct to a server.
	Examiner disagrees that the claimed invention is significate more, specifically because the claimed invention of claims 8 and 15 are only perform mathematic operation, storing data. The 3D system is not positively recited. Examiner recommends applicant to use language to make claim 8 have the 3D system positively recite in order to overcome the 101 rejection.
	For the same reason above, the rejections under 35 USC 101 has been maintained.
		Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the attached PTO-892 form
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA DELIGI whose telephone number is (571)272-0503.  The examiner can normally be reached on Monday-Friday 07:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571) 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VANESSA DELIGI/Patent Examiner, Art Unit 3627                                                                                                                                                                                                        
	
/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627